Citation Nr: 0830997	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  05-37 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.  

2.  Entitlement to service connection for a skin disorder, to 
include a rash and dry skin.  

3.  Entitlement to service connection for Raynaud's 
phenomenon.  

4.  Entitlement to service connection for a gastrointestinal 
disorder, to include gastroesophageal reflux disease, hiatal 
hernia, and Barrett's esophagitis.  

5.  Entitlement to service connection for a sleep disorder, 
to include sleep apnea.  

6.  Entitlement to service connection for Hashimoto's disease 
with hypothyroidism.  

7.  Entitlement to service connection for facial neuralgia 
and/or motor tics with possible Tourette's syndrome.  

8.  Entitlement to service connection for memory loss.  

9.  Entitlement to service connection for a back disorder, to 
include lumbar strain.  

10.  Entitlement to service connection for chronic fatigue 
syndrome as due to an undiagnosed illness.  

11.  Entitlement to service connection for irritable bowel 
syndrome as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant had active service from July 1987 to June 1991.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2004 rating decision of the 
St. Louis, Missouri, VA Regional Office (RO).  

The issue of entitlement to service connection for facial 
neuralgia/motor tics with possible Tourette's syndrome is 
being remanded and is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The appellant served in the Southwest Asia Theater of 
operations during the Persian Gulf War.

2.  The competent evidence establishes that the appellant 
does not have any disability due to undiagnosed illness as a 
result of service in the Southwest Asia Theater during the 
Persian Gulf War, to include fibromyalgia with muscle and 
joint pain, fatigue, and irritable bowel syndrome.  
Disability manifested by fibromyalgia, with muscle and joint 
pain, fatigue, and irritable bowel syndrome is not shown by 
the competent evidence.  

3.  A chronic skin disorder, to include a rash or dry skin, 
is not shown, and there is no competent evidence of such 
related to service.  

4.  The competent evidence establishes that Raynaud's 
phenomenon was not manifest in service and is not 
attributable to service.  

5.  The competent evidence establishes that any 
gastrointestinal disorder, to include gastroesophageal reflux 
disease, hiatal hernia, and/or Barrett's esophagitis, was not 
manifest in service and is not attributable to service.  

6.  The competent evidence establishes that a chronic sleep 
disorder, to include sleep apnea, was not manifest in service 
and is not attributable to service.  

7.  The competent evidence establishes that Hashimoto's 
disease with hypothyroidism was not manifest in service and 
is not attributable to service.  

8.  The competent evidence establishes that any disorder due 
to memory loss was not manifest in service and is not 
attributable to service.  

9.  The competent evidence establishes that a chronic back 
disorder, to include lumbar strain, was not manifest in 
service and is not attributable to service.  


CONCLUSIONS OF LAW

1.  Disability manifested by fibromyalgia, to include joint 
and muscle pain, was not incurred or aggravated in service, 
and may not be presumed to be due to undiagnosed illness 
incurred during Persian Gulf service.  38 U.S.C.A. §§ 1110, 
1117, 1131 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.304, 3.317 (2007).

2.  A chronic skin disorder, to include a rash or dry skin, 
was not incurred or aggravated in service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.304 (2007).

3.  Raynaud's phenomenon was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.304 (2007).

4.  A chronic gastrointestinal disability, to include 
gastroesophageal reflux disease, hiatal hernia, and/or 
Barrett's esophagitis, was not incurred or aggravated in 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.304 (2007).

5.  A chronic sleep disability, to include sleep apnea, was 
not incurred or aggravated in active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.304 (2007).

6.  Hashimotos's disease with hypothyroidism was not incurred 
or aggravated in active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 (2007).

7.  A chronic disability manifest by memory loss was not 
incurred or aggravated in active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.304 (2007).

8.  A chronic back disorder, to include lumbar strain, was 
not incurred or aggravated in active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.304 (2007).

9.  Disability manifested by chronic fatigue was not incurred 
or aggravated in service, and may not be presumed to be due 
to undiagnosed illness incurred during Persian Gulf service.  
38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.317 (2007).

10.  Disability manifested by irritable bowel syndrome was 
not incurred or aggravated in service, and may not be 
presumed to be due to undiagnosed illness incurred during 
Persian Gulf service.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this appeal.  
See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. 
§ 3.159(b) to rescind fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless.  However, although this 
notice is no longer required, the Board notes that the 
appellant was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claims.  The March 
2004 letter told him to provide any relevant evidence in his 
possession.  See Pelegrini, 18 Vet App. at 120.  

The Board finds that any deficiency in the notice to the 
claimant or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the claimant, the Court 
found that the evidence established that the claimant was 
afforded a meaningful opportunity to participate in the 
adjudication of the claim, and found that the error was 
harmless, as the Board has done in this case).  

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following: (1) based on the 
communications sent to the appellant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence he is required to submit in this case; and (2) based 
on the claimant's contentions as well as the communications 
provided to the claimant by VA, it is reasonable to expect 
that the claimant understands what was needed to prevail.  
See Sanders; see also Simmons v. Nicholson, 487 F. 3d 892 
(2007).  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service medical records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  The claimant was also afforded VA 
examinations.  38 C.F.R. § 3.159(c)(4).  The records satisfy 
38 C.F.R. § 3.326.

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007).  Service 
connection basically means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service in the Armed 
Forces.  38 C.F.R. §§ 3.303, 3.304 (2007).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2007).

VA is authorized to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asian 
theater of operations during the Persian Gulf War.  38 
U.S.C.A. § 1117.

To implement the Persian Gulf War Veterans' Act, VA added a 
regulation, 38 C.F.R. § 3.317.  This regulation has changed a 
number of times during the appellant's appeal.  As originally 
constituted, the regulation established the presumptive 
period as not later than two years after the date on which 
the veteran last performed active military, naval, or air 
service in the Southwest Asia Theater of operations during 
the Persian Gulf War.  Effective December 18, 2006, the 
period within which such disabilities must become manifest to 
a compensable degree in order for entitlement for 
compensation to be established was extended to December 31, 
2011.  See 38 C.F.R. § 3.317 (2007).

Effective March 1, 2002, the statutes affecting compensation 
for disabilities occurring in Gulf War veterans were amended.  
See Veterans Education and Benefits Expansion Act of 2001, 
Public Law 107-103, 115 Stat. 976 (2001).  Among other 
things, these amendments revised the term "chronic 
disability" to "qualifying chronic disability," and included 
an expanded definition of "qualifying chronic disability" to 
include (a) an undiagnosed illness, (b) a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or (c) any 
diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2)(B).

The regulation concerning service connection for 
manifestations of undiagnosed illness now reads as follows:

(a)(1) Except as provided in paragraph (c) of this section, 
VA will pay compensation in accordance with chapter 11 of 
title 38, United States Code, to a Persian Gulf veteran who 
exhibits objective indications of a qualifying chronic 
disability, provided that such disability:

(i) Became manifest either during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more not later than December 31, 2011; and

(ii) By history, physical examination, and laboratory tests 
cannot be attributed to any known clinical diagnosis.

(2)(i) For purposes of this section, a qualifying chronic 
disability means a chronic disability resulting from any of 
the following (or any combination of the following):

(A) An undiagnosed illness; (B) The following medically 
unexplained chronic multisymptom illnesses that are defined 
by a cluster of signs or symptoms:

(1) Chronic fatigue syndrome; (2) Fibromyalgia; (3) Irritable 
bowel syndrome; or (4) Any other illness that the Secretary 
determines meets the criteria in paragraph (a)(2)(ii) of this 
section for a medically unexplained chronic multisymptom 
illness; or

(C) Any diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service-connection.

(ii) For purposes of this section, the term medically 
unexplained chronic multisymptom illness means a diagnosed 
illness without conclusive pathophysiology or etiology, that 
is characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, disability out of proportion 
to physical findings, and inconsistent demonstration of 
laboratory abnormalities.  Chronic multisymptom illnesses of 
partially understood etiology and pathophysiology will not be 
considered medically unexplained.

(3) For purposes of this section, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.

(4) For purposes of this section, disabilities that have 
existed for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic.  The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.

(5) A chronic disability resulting from an undiagnosed 
illness referred to in this section shall be rated using 
evaluation criteria from part 4 of this chapter for a disease 
or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.

(6) A disability referred to in this section shall be 
considered service connected for purposes of all laws of the 
United States.

(b) For the purposes of paragraph (a)(1) of this section, 
signs or symptoms which may be manifestations of undiagnosed 
illness or medically unexplained chronic multisymptom illness 
include, but are not limited to:

(1) Fatigue (2) Signs or symptoms involving skin (3) Headache 
(4) Muscle pain (5) Joint pain (6) Neurologic signs and 
symptoms (7) Neuropsychological signs or symptoms (8) Signs 
or symptoms involving the respiratory system (upper or lower) 
(9) Sleep disturbances (10) Gastrointestinal signs or 
symptoms (11) Cardiovascular signs or symptoms (12) Abnormal 
weight loss (13) Menstrual disorders.

(c) Compensation shall not be paid under this section:

(1) If there is affirmative evidence that an undiagnosed 
illness was not incurred during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War; or

(2) If there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the veteran's most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or

(3) If there is affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.

(d) For purposes of this section:

(1) The term "Persian Gulf veteran" means a veteran who 
served on active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.

(2) The Southwest Asia theater of operations includes Iraq, 
Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi 
Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the 
Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian 
Sea, the Red Sea, and the airspace above these locations.  38 
C.F.R. § 3.317.

When all the evidence is assembled, the Board is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether a preponderance of the evidence is 
against a claim, in which case, the claim is denied.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

Initially, the Board notes that there has been no assertion 
of combat in regard to the issues on appeal.  Thus, the 
provisions of 38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2007) 
are not applicable.

Essentially, the appellant asserts that he has disability 
manifested by symptoms to include fibromyalgia and/or muscle 
and joint pain and weakness in areas to include the hands, 
chronic fatigue, irritable bowel syndrome, a skin disorder, a 
gastrointestinal disorder, to include gastroesophageal reflux 
disease, hiatal hernia, and/or Barrett's esophagitis, 
Raynaud's phenomenon, a sleep disorder, Hashimoto's disease 
with hypothyroidism, memory loss, and a back disorder either 
directly related to service or presumptively related to 
service in the Persian Gulf as manifestations of undiagnosed 
illness.  The Board finds that service connection is not 
warranted for the claimed disorders on appeal as the 
competent evidence establishes that such were not shown 
during service, or within any applicable presumptive period, 
and the medical opinions are to the effect that none of the 
claimed disorders on appeal are related to service.  

The Board notes that in January 2005, service in Southwest 
Asia was verified from September 1990 to Mach 1991.  In 
addition, the appellant's DD Form 214 shows that he is in 
receipt of a combat action ribbon.  Regardless of the 
provisions of 38 U.S.C.A. § 1154(b), however, the competent 
evidence establishes that service connection for the claimed 
disorders on appeal is not warranted under any theory of 
entitlement.  

In that regard, the Board notes that in order to establish 
service connection the evidence must show a disability due to 
a disease or injury related by competent evidence to service.  
First, the Board notes that the June 2004 VA general 
examination report specifically states that the appellant 
does not have fibromyalgia or chronic fatigue syndrome.  
Moreover, the examiner specifically stated that results of 
diagnostic testing did not show any type of undiagnosed 
illness due to service in the Persian Gulf.  

To the extent that the June 2004 VA neurological examination 
report notes "chronic muscle pain diagnosed as 
fibromyalgia," the Board notes that a mere transcription of 
lay history is not transformed into competent medical 
evidence merely because the transcriber happens to be a 
medical professional.  LeShore v. Brown, 8 Vet. App. 406 
(1995).  Diagnostic testing was noted to show a normal 
chemistry profile, sedimentation rate, and complete blood 
count, and antinuclear antibody was negative, and rheumatoid 
factor was negative.  The Board notes that while service 
connection may be warranted for "medically unexplained 
chronic multisymptom illness," such as muscle and joint pain, 
neurologic and neuropsychological signs or symptoms, in this 
case, the competent and probative evidence establishes that 
the appellant's complaints are not related to in-service 
disease or injury, to include undiagnosed illness.

In this case, the VA examiner specifically attributed 
symptoms of chronic fatigue and lack of energy, in part, to 
the appellant's Hashimoto's disease with hypothyroidism, a 
disorder for which the Board finds that service connection is 
not warranted.  In that regard, the Board notes that service 
medical records are negative for pertinent findings, the June 
2004 VA endocrine examination report notes it was diagnosed 
in 1999, and the opinions contained in the VA examination 
reports are to the effect that it is less than likely that 
Hashimoto's thyroidism is related to service.

In addition, the June 2004 VA examiner attributed symptoms of 
fatigue, lack of energy, a sleep disorder, and short-term 
memory loss, to depression, which was noted to have been 
diagnosed in 1999, and for which service connection has not 
been established.  The examiner stated that it was less than 
likely that sleep apnea, Raynaud's phenomenon, and irritable 
bowel syndrome were related to service and that it was also 
less than likely that gastroesophageal reflux disease with 
Barrett's disease, and chronic lumbar spine strain were 
related to service.  The examination report notes that, to 
the extent that any of the claimed disorders on appeal have 
been diagnosed post-service, no relevant complaints or 
findings of such were documented in the service medical 
records.  The Board notes that while a private March 1993 
record reflects complaints of stomach pain for two years, no 
diagnosis was entered and a February 1997 record notes a two-
year history of heartburn.  In addition, a May 1999 record 
notes symptoms of acid reflux for one year, and a May 1999 
private record reflects complaints of acid reflux for one 
year, not since service.  

Further, the June 2004 VA examination report for intestines 
notes only a subjective history of irritable bowel syndrome 
without any medical documentation to confirm the diagnosis, 
and a normal bowel and intestine were noted.  The examiner 
stated that there was no irritable bowel, and no bowel or 
intestinal disorder that was likely due to service.  The 
Board notes that an October 2002 private record notes that 
the appellant denied nausea, vomiting, diarrhea and 
constipation.  The Board notes that absent a current 
disability related by competent evidence to service, service 
connection is not warranted.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  

In regard to a skin rash, the Board notes that while service 
medical records show a resolving herpes of the lower lip in 
August 1987 and that he was treated for tinea involving the 
right toes in September 1987, at separation in May 1991, the 
skin was normal and he specifically denied having a skin 
disease, tending to establish that any in-service 
manifestations were resolved.  In a March 1997 private 
record, a rash on the stomach of two weeks duration was 
attributed to ring worm, not service.  Significantly, the 
June 2004 VA general medical examination report notes the 
skin was normal, and the June 2004 VA examination for 
arteries notes the fingers and hands were without any type of 
ulcers, that the skin was smooth warm, and dry, and that he 
had good radial pulses, palpable bilaterally, and brisk 
capillary refill to the nail beds, bilaterally.  The Board 
notes that while erythematous bilateral hands with a trace 
amount of edema were noted, such was attributed to Raynaud's 
phenomenon, for which service connection is not warranted.  

In that regard, private records, dated in March 1993, reflect 
complaints of circulation problems in both hands for four 
months, not since service.  To the extent that a March 1991 
private record notes a history of Raynaud's phenomenon since 
1991, a mere transcription of lay history is not transformed 
into competent medical evidence merely because the 
transcriber happens to be a medical professional.  LeShore v. 
Brown, 8 Vet. App. 406 (1995).  Regardless, the competent 
evidence establishes that Raynaud's phenomenon is not related 
to service.  The June 2004 VA general medical examiner 
specifically stated that it is less than likely that 
Raynaud's phenomenon was related to active service.  

In addition, the June 2004 stomach examination notes 
symptoms, to include gastroesophageal reflux disease and 
heartburn, having had an onset in 1993 and Barrett's 
esophagitis having been diagnosed in November 2003, as 
reflected a November 2003 private record, and attributable to 
the post-service diagnosed hiatal hernia.  The June 2004 VA 
stomach examination report notes that his gastrointestinal 
symptoms are not likely related to service.  Thus, the Board 
finds that the competent evidence establishes that a 
gastrointestinal disorder is not related to service.  

Further, the June 2004 spine examination report notes that x-
ray examination of the lumbosacral spine showed bilateral 
spondylolytic defect involving the pars of L5 with minimal 
degree of sponylolisthesis and was otherwise normal, with the 
examiner noting no in-service complaints.  The report notes 
the initial complaints were in 1993, not in service.  The 
examiner specifically stated that lumbar spine strain was 
less than likely related to service.  The cervical spine and 
thoracic spine were noted to be normal.  Thus, the Board 
finds that the competent evidence establishes that service 
connection is not warranted for a back disorder, to include 
lumbar spine strain.  

As to the assertions of the appellant's representative, in 
correspondence received in May 2008, to the effect that the 
examination reports were inadequate due to a lack of an 
opinion in regard to etiology, the Board notes that the mere 
absence of an opinion as to the underlying cause for claimed 
symptoms is not necessarily determinative.  Rather, the 
pivotal question is whether the claimed symptoms result in 
disability related to in-service disease or injury.  
Significantly, there is no competent evidence linking any 
disorder on appeal to service, to include undiagnosed 
illness.  Rather, the competent evidence, to include the June 
2004 VA general examination report, establishes that the 
claimed disorders on appeal are not related to service and 
that the appellant has no disability due to undiagnosed 
illness.  

The Board notes that the appellant is competent to report his 
symptoms.  As a layman, however, his opinion alone is not 
sufficient upon which to base a determination as to a 
relationship between service and current disability.  More 
specifically, in this case, the appellant's opinion alone 
does not provide a sufficient basis upon which to make a 
determination as to whether any of the claimed disorders on 
appeal are related to service.  Rather, the Board must weigh 
and assess the competence and credibility of all of the 
evidence of record, to include the opinions to the contrary.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992); 
See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); See 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In this case, the Board has accorded more probative value to 
the competent medical opinions establishing that the 
appellant does not have objective signs or symptoms of 
disability manifested by symptoms to include chronic fatigue, 
irritable bowel, or fibromyalgia with muscle and/or joint 
pain, and that none of the claimed disorders addressed herein 
are related to service.  The Board finds that the numerous VA 
opinions establishing that any identified symptoms or 
disorders claimed on appeal are attributable to a known 
clinical diagnosis and not related to service, and 


supported by clinical and objective testing, to be the most 
probative evidence in this case.  The examiners reviewed the 
claims file, and provided complete rationales for the 
opinions.  

The preponderance of the evidence is against the claims and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.


ORDER

Service connection for fibromyalgia is denied.  

Service connection for a skin disorder, to include a rash and 
dry skin, is denied.  

Service connection for Raynaud's phenomenon is denied.  

Service connection for a gastrointestinal disorder, to 
include gastroesophageal reflux disease, hiatal hernia, 
and/or Barrett's esophagitis, is denied.  

Service connection for a sleep disorder, to include sleep 
apnea, is denied.  

Service connection for Hashimoto's disease with 
hypothyroidism is denied.  

Service connection for memory loss is denied.  

Service connection for a back disorder, to include lumbar 
strain, is denied.  

Service connection for chronic fatigue syndrome is denied.  

Service connection for irritable bowel syndrome is denied.  


REMAND

The Board notes that while an October 2002 private record 
notes that he denied twitching, a June 2004 VA neurological 
examination report notes a history of recurrent episodes of 
facial twitching since separation, and the examiner entered a 
diagnosis of motor ticks with possible Tourette's syndrome.  
No opinion in regard to etiology was provided.  The Board 
notes that the RO's May 2004 VA examination request 
specifically requested an opinion as to whether any facial 
neurology was related to service.  

The Board notes that "once the Secretary undertakes the 
effort to provide an examination when developing a service-
connection claim, even if not statutorily obligated to do so, 
he must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided."  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  In this case, as 
indicated above, the June 2004 VA examiner failed to render 
an opinion as to whether or not the appellant's motor ticks 
with possible Tourette's syndrome resulted in disability due 
to in-service disease or injury, and therefore, in this case, 
the examination report is inadequate.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the appellant 
for a VA neurological examination to 
determine whether any neurological 
disorder involving the face is related to 
in-service disease or injury.  The claims 
file should be made available for review 
in conjunction with the examination and 
the examiner's attention should be 
directed to this remand.  All necessary 
tests should be accomplished.  The AOJ 
should request that the examiner provide 
an opinion as to whether it is at least as 
likely as not that any identified 
neurological disorder, with symptoms 
involving the face, is related to service.  
A complete rationale should accompany all 
opinions provided.  

2.  In light of the above, the claim 
should be readjudicated.  If the benefits 
sought on appeal remain denied, a 
supplemental statement of the case should 
be issued and the appellant afforded a 
reasonable period of time in which to 
respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


